NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT C. WILLIAMS,                             No.    20-16309

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00917-JLT

 v.
                                                MEMORANDUM*
NDUBUISI OBIOHA, Psychiatric
Technician; RUBEN CASANOVA,
Psychiatric Technician; ROBERT CHASE,
Psychiatric Technician,

                Defendants-Appellees,

JASON MONTIJO, Psychiatric Technician,

                Defendant-Appellee,

and

COALINGA STATE HOSPITAL;
GERARDO ALCALA,

                Defendants,

STEPHEN GARZA; WILLIAM MCGHEE,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Jennifer L. Thurston, Magistrate Judge, Presiding

                             Submitted August 4, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Robert Williams appeals the district court’s grant of summary judgment for

defendants. Reviewing de novo, we affirm. Wilk v. Neven, 956 F.3d 1143, 1147

(9th Cir. 2020).

      Williams alleged that defendants—psychiatric technicians at Coalinga State

Hospital—violated the due process clause by failing to protect him from another

civil detainee, Corey Bell. Summary judgment was properly granted because the

undisputed evidence shows that the defendants neither assigned Williams to the

unit where the incident occurred nor had reason to perceive an unreasonable risk

from Bell. See Castro v. Cty. of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016) (holding

that a failure to protect claim requires, among other things, an intentional decision

by a defendant to put a plaintiff in conditions that pose a substantial risk of serious

harm.).

      Williams also alleged equal protection and conditions of confinement claims

and appeals the district court’s dismissal of these claims for failure to state a claim.



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
They were properly dismissed, however, because Williams pleaded no facts that he

was either intentionally discriminated against or subject to punitive detention

conditions. See Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123

(9th Cir. 2013) (equal protection claim requires intentional discrimination); King v.

Cty. of L.A., 885 F.3d 548, 556–57 (9th Cir. 2018) (civilly detained individuals

may not be subjected to conditions that constitute punishment).

AFFIRMED.




                                          3